Citation Nr: 0019113	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-09 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include Post Traumatic Stress Disorder (PTSD), 
claimed as insomnia and stress.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1988 to June 
1992.  Service personnel records establish that he served in 
southwest Asia from October 1990 to April 1991, and that he 
participated in the following campaign:  Defense of Saudi 
Arabia/Liberation and Defense of Kuwait.  His primary 
Military Occupational Specialty (MOS) was track vehicle 
mechanic (63Y10).

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which service connection 
for a nervous condition to include PTSD, claimed as trouble 
sleeping/stress was denied.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

In this case, the veteran has presented a well-grounded claim 
for service connection for an acquired psychiatric disorder, 
to including PTSD.  He has presented competent medical 
evidence that he has been diagnosed with PTSD, in the form of 
January 1994 and March 1998 VA examination reports.  In 
addition, his statements regarding his averred stressors must 
be accepted at face value, unless they are inherently 
incredible, for the purpose of establishing a well-grounded 
claim.  Finally, the examiner who conducted the March 1998 
examination discussed stressors the veteran identified from 
his service in Southwest Asia during the Persian Gulf War.  
Hence, it appears that the diagnosis of PTSD was based on the 
claimed inservice stressors, thus providing some competent 
evidence of a nexus, or link, between an inservice injury and 
the currently claimed psychiatric condition.

The elements required to establish service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor; 2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and 3) medical evidence 
of a causal nexus, or link, between the current 
symptomatology and the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  For the purposes of establishing service 
connection, a stressor is a traumatic event 1) to which the 
veteran was exposed during active service and in which the 
veteran "experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that a revision to the regulations, effective 
May 19, 1993, added 38 C.F.R. § 3.304(f).  See 58 Fed. Reg. 
29,109, 29,110 (May 19, 1993).  The Schedule of Ratings-
Mental Disorders, 38 C.F.R. § 4.130, was also revised, 
effective November 7, 1996, to incorporate nomenclature based 
on the criteria in DSM-IV.  53 Fed. Reg. 22 (Jan. 4, 1988); 
61 Fed. Reg. 52696 (Oct. 8, 1996).  Section 3.304(f) was 
revised, effective March 7, 1997, to reflect the Court's 
decision in Cohen.  64 Fed. Reg. 32807 (1999).  

The veteran filed his initial claim for an acquired 
psychiatric disorder, claimed as insomnia and stress, before 
any of the above referenced revisions took effect, and before 
Cohen, supra, was decided.  In the case of 38 C.F.R. 
§ 3.304(f), the Board notes that the RO notified the veteran 
of this change in its August 1998 supplemental statement of 
the case.  With regard to revisions affecting the diagnosis 
of mental disorders, including PTSD, and concerning the 
interpretation of these and other regulations by the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter Court) in Cohen, neither the 
veteran nor his representative received any such notice.  
Notwithstanding, the Board finds that the veteran is not 
prejudiced by the application of the revised regulations, or 
by the interpretation of these and other regulations by the 
Court in Cohen.  This is so because, as discussed below, the 
revised law, and its interpretation under Cohen, provides a 
less onerous route to obtain service connection for PTSD.  
See Bernard v. Brown,  4 Vet. App. 384 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Board further notes that this case was remanded in August 
1997 for further development, including development of the 
claim as one involving service connection for PTSD-
including, inter alia, the verification of averred stressors 
and clarification of diagnosis-and procurement of records of 
treatment accorded the veteran for his psychiatric condition.  
A review of the record shows that the RO attempted to comply 
with the terms of this Remand.  

The record indicates that the RO's September 1997 request for 
further information from the veteran was returned as 
undeliverable.  The record does not reveal that, having 
received notice of the veteran's correct address, the RO re-
sent the request for information.  Nonetheless, the veteran 
was put on notice of the information needed to complete his 
claim for benefits in the August 1998 supplemental statement 
of the case.  He responded, in September 1998, with a 
statement including specific information concerning his 
stressors-which is part of the information the RO had 
originally requested.  This was then referred to the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), which provided information concerning the claimed 
stressor events.

Concerning the identity of health care providers, the other 
information which the RO requested, a review of the record 
shows that the veteran has identified only one physician who 
has treated him for his psychiatric disorder, a Dr. Sosa 
(spelling unverified) of the James A. Haley VA Medical Center 
(MC) in  Tampa, Florida.  The RO did request records from the 
VAMC, and received a response that the records had been 
transferred to the Baltimore, Maryland VAMC.  The RO then 
requested records from this facility, but received no 
response.  The Board notes that the evidentiary record 
contains reports of three recent VA examination reports, 
dated in March 1998, and September and October of 1999.  The 
latter two examinations were conducted for the explicit 
purposes of determining whether or not the veteran, in fact, 
has PTSD.  As will be discussed in detail, below, the 
examiners conducting these examinations have determined that 
the veteran does not have PTSD.  Moreover, the veteran's own 
report in September 1999 is that he saw a psychiatrist in 
Baltimore, Maryland for his PTSD but that he had not been 
hospitalized and had not sought treatment since moving to 
Tampa, Florida-seven months previous.  The veteran did not 
identify the physician he saw in Baltimore.  Furthermore, the 
report of an October 1999 VA examination notes that the 
veteran failed to report for the interview part of the 
examination.  The Board reminds the veteran that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, any 
records of treatment accorded the veteran for his psychiatric 
disorder, even if obtained, would be less current than the 
September and October of 1999 VA examination reports.  

The Board now turns to the merits of the veteran's claim.

In December 1993, the veteran underwent VA examination 
pursuant to his claim for service connection for, inter alia, 
loss of sleep and stress.  He was diagnosed with mood changes 
and insomnia, and the examiner recommended further testing.  
A January 1994 report of VA examination for mental disorders 
is of record.  The physician's name is not provided.  The 
report shows that the veteran reported a history of service 
in the Persian Gulf War, with treatment for insomnia, 
disturbing dreams, and moodiness in service.  He stated he 
was given some pills, with no further treatment inservice.  
His current complaints were recurring dreams and nightmares, 
insomnia, flashbacks, exaggerated startle response, and 
moodiness.  He stated that he was employed and enrolled in a 
liberal arts degree program at a community college, and that 
he goes the gym frequently.  He described a good overall 
energy level, and denied symptoms of depression, hypomania, 
or mania.  The examiner objectively observed the veteran to 
present as well-groomed and with appropriate hygiene, 
pleasant and cooperative.  The veteran was alert and oriented 
times three but exhibited an euthymic mood with occasional 
inappropriate affect.  Speech was logical, organized, goal-
directed, and of normal rate and tone.  There was no evidence 
of psychomotor retardation or agitation, thought disorder, 
psychosis, or suicidal or homicidal ideations; and testing 
produced no cognitive deficits.  The examiner found judgment 
and insight to be adequate and diagnosed PTSD, mild.  The 
examiner noted that the claims file was not available for 
review.

In July 1995, the veteran testified before a hearing officer 
sitting at the local RO, at which time he also submitted 
statements from employers and his mother.  In aggregate, this 
evidence describes the veteran's reactions to his experiences 
in the Persian Gulf War that, following his discharge from 
active service, have changed him and made it difficult for 
him to remain employed.  For example, his mother described 
the veteran's feelings of pessimism, cynicism, and isolation 
and stated it was as though he had not come back from Saudi 
Arabia.  In addition, two employers detailed incidents in 
which the veteran's exaggerated startle response resulted in 
expensive breakage and loss of equipment and material.

Pursuant to the Board's remand, the RO conducted additional 
examination for PTSD in March 1998.  The ensuing report is of 
record and shows a diagnosis of PTSD.  The examiner, Joseph 
H. Stephens, M.D., noted that he reviewed the veteran's 
claims file in detail.  The veteran reported the following 
Persian Gulf War related stressors:  witnessing the death of 
friends hit by landmines, and seeing the bodies of dead Iraqi 
soldiers.  He stated he was obsessed with thoughts of these 
stressors, and that he experienced nightmares, flashbacks, 
and extreme hypervigilance.  He reported he was employed as a 
security guard, full-time, that he went to the local gym 
daily, that he read and watched television in his spare time, 
but that he had no close friends and his wife left him due to 
his moodiness.  Dr. Stephens objectively observed the veteran 
to present with good personal hygiene and to be well-
oriented.  Yet, he cried during much of the interview.  There 
was no evidence of psychosis, hallucinations, delusions, or 
memory loss.  The veteran reported he was receiving no 
treatment and was on no prescribed medication.

In September 1998, the veteran submitted a further stressor 
statement to the RO, including the names of individuals he 
knew who had killed themselves.  The RO submitted this 
information to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) in October 1998.  In July 1999, the 
RO received USASCRUR's response, which included the 
documentation submitted in support of application for the 
Meritorious Unit Commendation Medal, which was awarded to the 
5th Engineer Battalion (Combat) in May 1992, as well as the 
unit's command history.  These documents show that the unit 
to which the veteran was assigned, Mobile Support Team, 542nd 
Maintenance Company, was assigned to the 5th Engineer 
Battalion (Combat) and provided direct support.  In addition, 
USASCRUR provided casualty reports, showing that the two 
individuals the veteran identified as having committed 
suicide had, in fact, died of self-inflicted wounds.

Upon receipt of this documentation, the RO scheduled the 
veteran for further examination, this time, for the 
examiner's comment concerning substance abuse, as requested 
by the Board in its August 1997 Remand.  A report of a 
September 1999 examination, conducted by Dr. Miguel G. 
Rivera, is of record and shows that the veteran was observed 
to present alert and oriented times three, and to be well-
groomed.  His mood was described as anxious, and he was 
tearful throughout most of the interview.  The veteran 
reported additional stressors-continuous explosions and 
chemical alarms-and additional symptom of anger.  He averred 
that his symptoms caused his marriage to dissolve, but noted 
that he has some friends and that he is still attending 
school.  He further reported he first saw a psychiatrist in 
1994, for examination, and that he had received some 
treatment in Baltimore, Maryland, but had not been 
hospitalized or prescribed medication and had received no 
treatment for the last seven months.  Concerning his use of 
alcohol, the veteran reported that he drank "a lot" in the 
military and that he used cannabis after his discharge from 
active service, but could not qualify or quantify how long or 
how much he used either substance.  He stated he quit 
drinking one month ago.  Prior to this, he would drink about 
once a month.  Dr. Rivera found no audiovisual 
hallucinations, delusions, ideas of reference, or suicidal 
ideation.  Memory, concentration, and calculation were fair; 
insight and judgment, good.  Noting he had reviewed the 
claims file, Dr. Rivera diagnosed polysubstance dependence.  
However, he further recorded an impression of symptoms 
congruent with PTSD.  Concerning the Board's request for 
information about the veteran's substance abuse, Dr. Rivera 
noted that it was difficult to comply, as the veteran could 
not quantify or qualify his alcohol abuse other than to 
report that he drank "a lot".  Yet, the physician noted, 
the veteran could remember his stressors quite well.  Dr. 
Rivera further questioned why the veteran was not seeking 
psychiatric treatment in Tampa, Florida, as he reported he 
had done in Baltimore, even though there are two such 
facilities available to him.  For these reasons, the 
physician stated, he recommended further psychological 
testing, to be conducted by Dr. Rosenblatt. 

In October 1999, the veteran underwent the recommended 
psychological testing, the Minnesota Multiphasic Personality 
Inventory (MMPI-II) and Mississippi Scale for Combat Stress, 
administered by Arthur I. Rosenblatt, M.D.  Dr. Rosenblatt 
noted that he did not interview the veteran because the 
veteran failed to follow instructions and left the evaluation 
area prior to his clinical review.  However, the examiner 
indicated that he had reviewed the claims file, and that he 
had previously examined the veteran, secondary to a Persian 
Gulf evaluation.  The results of the tests were deemed valid, 
and are reported to suggest an individual who tends to have a 
chronic personality difficulty characterized by excessive 
worry, introspection, and over ideational rumination.  PTSD 
subscales were elevated; however, the examiner stated the 
veteran did not give a report of his traumatic events, as he 
failed to report for the interview portion of the evaluation.  
Review of previous examination reports and of the claims file 
elicited a history of service as a combat medic and mechanic, 
which the examiner noted was contradictory, and a history of 
polysubstance dependence.  Dr. Rosenblatt noted that the 
veteran was under the influence at the time of his initial 
interview, and that he failed to keep subsequent appointments 
for substance abuse screening and treatment.  A review of the 
hospital computer system was reported to show no evidence of 
any successful treatment for the veteran's polysubstance 
dependence.  In addition, while the claims file reflects the 
veteran's descriptions of events that occurred to the unit he 
served in support of, Dr. Rosenblatt observed that actual 
traumatic details were lacking.  Further concerning the 
claimed stressors, the examiner opined that the veteran's 
"[h]istory, as revealed in the C-file does not show 
significant traumatic events" in service.  Nor does the 
record show psychiatric treatment while in the military.  Dr. 
Rosenblatt diagnosed polysubstance dependence by history, in 
AXIS I, and personality disorder, not otherwise specified, in 
AXIS II.

Following Dr. Rosenblatt's examination, Dr. Rivera appended 
an addendum to his September 1999 report, stating:

After meeting with Dr. Rosenblatt and 
discussing [the veteran's] Neuro Psych 
testing, as well as the fact that [the 
veteran] missed his first appointment 
with Dr. Rosenblatt and then did not stay 
for the interview on the second 
appointment.  (sic)  I would like to 
amend my Axis I diagnosis to 
Polysubstance dependence by history. 
(sic) and eliminate diagnosis of Post-
traumatic stress disorder. . . .

The Board finds that these two examinations, dated in 
September and October 1999, are more probative than those 
conducted in January 1994 and March 1998.  The Board's 
reasons are as follows.

First, the September and October 1999 examinations were 
conducted specifically to determine the validity of the 
diagnosis of PTSD, especially in conjunction with the 
veteran's substance use.  The diagnoses arrived at in these 
reports were obtained, in part, with the benefit of 
psychological testing.  The January 1994 and March 1998 
reports reflect no such testing was accomplished.  In 
addition, Drs. Rosenblatt and Rivera arrived at their 
conclusions having both reviewed the claims file, and then 
having discussed their findings and interviews of the 
veteran-Dr. Rivera's being contemporaneous, Dr. Rosenblatt's 
being some time prior to the psychological testing.  
Moreover, the October 1999 examination is the second time 
that Dr. Rosenblatt had examined the veteran.  Thus, the 
conclusions arrived at in the September and October 1999 
reports are informed by discussion and collaboration of two 
medical professionals, both of whom had the opportunity to 
review the facts and interview the subject.

Second, the September and October 1999 examinations were 
conducted after revisions to the regulations which are 
generally considered more favorable to the veteran.  As noted 
above, regulations concerning the diagnosis and evaluation of 
mental disorders were revised, effective November 7, 1996.  
In particular, 38 C.F.R. §§ 4.125, 4.126, and 4.130 were 
revised to adopt, specifically, DSM-IV.  The Board observes 
that, as interpreted by the Court in Cohen at 141, the 
diagnostic criteria in DSM-IV provide a more subjective, 
rather than objective, analysis of the stressors' impact on 
the veteran in making a diagnosis of PTSD-i.e. the 
"eggshell skull" rule-in comparison to the diagnostic 
criteria in the earlier, third edition of DSM (DSM-III).  
Nonetheless, these reports specifically exclude a diagnosis 
of PTSD. 

The Board notes that the March 1998 examination was also 
conducted subsequent to these changes in law.  However, as 
will be discussed, Dr. Stephens did not have the results of 
the USASCRUR's attempts to verify the veteran's stressors.

Third, the earlier, January 1994 and March 1998, examinations 
did not have the benefit of research provided by USASCRUR, 
whereas the more recent examinations did.  The Board notes 
that this documentation is significant and detailed, as 
described above, and includes the deaths of two persons, by 
self-inflicted wounds, as identified by the veteran.  Both 
Drs. Rosenblatt and Rivera indicated that they had reviewed 
the claims file.  In addition, Dr. Rosenblatt specifically 
referred to his research of the evidence, noting the variety 
of stressful events reflected in the claims and pointing out 
that these events were experienced by the unit that the 
veteran served in support of before observing that the 
veteran's own versions of these events lacked specific 
detail.  Hence, Drs. Rosenblatt and Rivera arrived at their 
conclusions with actual evidence of the stressors the veteran 
experienced, not merely the veteran's report of such events, 
unlike the physician who conducted the March 1998 
examination.

There is no other medical evidence establishing that the 
veteran has a diagnosis of PTSD.  Therefore, the Board finds 
that the medical evidence of record fails to establish by a 
current, clear medical diagnosis, that the veteran currently 
suffers from PTSD.

Because the record does not contain competent evidence of a 
clear diagnosis of PTSD that is linked to service, this claim 
for service connection for PTSD must fail.  Accordingly, the 
Board need not decide whether the veteran engaged in combat 
with the enemy, see 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) (1999).  Likewise, the Board need not determine 
whether there is adequate evidence of an inservice stressor.


ORDER

The claim for service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

